      2:20-cv-03314-BHH          Date Filed 02/17/21        Entry Number 21        Page 1 of 3




                         IN THE DISTRICT COURT OF THE UNITED STATES
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

   UNITED STATES OF AMERICA,                         ) CIVIL ACTION NO.: 2:20-cv-03314-BHH
                                                     )
                   Plaintiff,                        )
                                                     )
                   vs.                               )
                                                     )
   $31,900.00 IN UNITED STATES                       )
   CURRENCY,                                         )
                                                     )
                   Defendant in Rem.                 )


                    ORDER GRANTING DEFAULT JUDGMENT,
              AND GRANTING JUDGMENT AND DECREE OF FORFEITURE

       This in rem forfeiture action was initiated through a Complaint for Forfeiture In Rem filed

on September 18, 2020. It concerns the seizure of $31,900.00 in United States Currency, (the

“Defendant Currency”) which was seized on April 2, 2020, by agents of the United States Drug

Enforcement Agency, (“DEA”). The complaint alleges that the Defendant Currency constitutes or

is traceable to proceeds of the sale and distribution of controlled substances and is therefore subject

to forfeiture pursuant to 21 U.S.C.    881, and 18 U.S.C.    981(b).

       It appears that a copy of the Complaint and the Notice of Forfeiture Action were served

upon the known potential claimant, Quan’trea Chevelle Garrett, pursuant to Supplemental Rule

G(4)(b), Fed. R. Civ. P.; that publication has been lawfully made in this matter; that lawful notice

was given to all potential claimants, known or unknown, either through direct notice, or through

publication; a Claim and Answer was filed by Quan’trea Chevelle Garrett; Garrett’s attorney filed

a letter with the Court stating that Garrett no longer contests the forfeiture of the $31,900.00 USC;

that no extensions to the applicable time limits have been requested, consented to, or granted by

this Court; and, that the Clerk of Court has entered default against all known and unknown
      2:20-cv-03314-BHH          Date Filed 02/17/21      Entry Number 21         Page 2 of 3




potential claimants, pursuant to Rule 55(a), Fed. R. Civ. P. Accordingly, the Court finds and

concludes as follows:

       1.      That process was lawfully executed in this action and returned according to law;

       2.      That the Defendant Currency was lawfully arrested pursuant to the warrant of arrest

in rem, pursuant to Rule G(3);

       3.      That public notice of this forfeiture action was lawfully made on an official

government internet forfeiture website for a period of at least 30 consecutive days, pursuant to

Rule G(4)(a)(iv)(C);

       4.      That Quan’trea Chevelle Garrett, the known potential claimant, received direct

notice of this action pursuant to Rule G(4)(b);

       5.      That Quan’trea Chevelle Garrett filed a claim and answer on October 9, 2020;

       6.      That Quan’trea Chevelle Garrett filed a letter with the court, through her attorney,

stating that she no longer contests the forfeiture of the $31,900.00 in United States currency.

       7.      That no other person or entity has filed a Claim, Answer, or other responsive

pleading within the time fixed by law; and

       8.      That the allegations of the Complaint are taken as admitted.

       NOW THEREFORE, based upon the above findings, and the court being otherwise fully

advised, it is hereby ORDERED, ADJUDGED, AND DECREED that:

       1.      All persons claiming any right, title or interest in or to the Defendant Currency are

hereby held in default, and any right, title, or interest in the Defendant Currency on the part of any

claimants or third parties are extinguished and forever barred.




                                                  2
      2:20-cv-03314-BHH        Date Filed 02/17/21      Entry Number 21      Page 3 of 3




       2.      Default Judgment shall be entered by the Clerk of Court against the Defendant

Currency, and in favor of the United States.

       3.      Pursuant to 21 U.S.C.      881 and 18 U.S.C. § 981(b), the Defendant Currency is

hereby forfeited, condemned, quit-claimed and abandoned to the United States of America.

       4.      Clear title in and to the Defendant Currency is vested in the United States of

America, and no other right, title or interest exists therein. All other claims to the Defendant

Currency are hereby forever foreclosed and barred.

       5.      The $31,900.00 in United States Currency forfeited herein shall be disposed of by

the United States as authorized by law.

IT IS SO ORDERED.

                                                      s/ Bruce Howe Hendricks
                                                     ___________________________
                                                     BRUCE HOWE HENDRICKS
                                                     UNITED STATES DISTRICT JUDGE

February 17     , 2021
Charleston, South Carolina




                                                 3
